DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to because they do not match the operation of the device as described in the Specification.  More specifically, it is understood that the transfer device (3) includes only a single interface plate (13) and the supporting arm (15) is connected to this supporting arm.  However, in Figs. 1 and 3, there are two groups of three structures that appear to be interface plates (13), and in one group, the support arm (15) is shown connected to only one of the interface plates while in the other group, none of the interface plates are connected to the support arm. As such, the inclusion of five of the six interface plates (13) that are not connected to the supporting  arm (15) does not to be in line with the invention.  As best understood from the operation of the device, it appears that the two groups of three interface plates is attempting to show different positions of the interface plate attached to the supporting arm, i.e., the various positions that the interface plate is moved along the transport line by the supporting arm as the engaging elements (5, 9) that are attached to the interface plate grip, lift, and release on of the items (10a, 10b).  If these multiple versions of the interface are meant to show the different positions of the interface plate, then all but the one interface plate attached to the supporting arms should be shown with some type of non-solid line.  If this is not what Applicant is trying to show, then some type of clarification is required to show why there are six interface plates shown in Figs. 1 and 3a-3e, with only one of these interface plates being shown attached to the supporting arm.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “transferring device”, as recited in Claim 4, wherein the function is derived from the name of the element and the preamble, i.e., “for transferring items from a transport line”;
The “first engaging elements designed for selectively engaging/releasing a first item”, as recited in Claim 4;
The “second engaging elements designed for selectively engaging/releasing a second item”, as recited in Claim 4;
The “detecting device suitable to detect the position and/or the speed of the transport line and to transmit the detected data to the controller”, as recited in Claim 9; and
The “detecting device suitable to detect a speed of the transport line and to transmit the detected data to the controller”, as recited in Claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites, “The method according to claim 2, wherein the method comprises: reintroducing onto the transport line the second item, wherein the second item had been previously picked from the transport line.”  It is unclear as to how the “second item” can be “reintroduced” in Claim 3 when Claim 2 recites placing the “second item” ono the transport line and does not remove the second item.  As best understood from the Specification, this claim is trying to capture that the “first item”, which has been picked and removed from the transport line, is reintroduced onto the transport line at a later time.  As such, this claim would need to call the item being reintroduced a different name from “the second item”.  For example, this claim could recite “reintroducing onto the transport line a third item, wherein the third item is the first item that has been previously picked from the transport line”.  Alternatively, this claim could recited “reintroducing onto the transport line a previously picked first item”.  
Claim 13 recites the same limitation as Claim 3 and is indefinite for the same reason. 
Claim 9 recites, “The apparatus according to claim 8, comprising a detecting device, suitable to detect the position and/or the speed of the transport line and to transmit the detected data to said the controller.”  It is unclear as to why the “position” of the transport line is detected when it is understood that the transport line does not move.  As best understood, it appears that this claim is trying to recite that the position of the conveyor belt (101), which does move, it detected by the detecting device. c
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurosawa et al., US 2014/0125796.  Kurosawa discloses a method for transferring items from a transport line (101, Figs. 1-15, [0042]-[0083])) along which a plurality of items (30) advance in line and close to each other (Fig. 1, comprising: picking a first item (30b) of said the plurality of items from said the transport line (via 102), f and placing a second item (30a, after passing through inspections stations (10 and (20)) onto said the transport line, into the a gap left by the first item after the first item has been picked (Fig. 1.)
Claims 4-9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Job et al., US 9,611,102. 
With regard to Claim 4, Job discloses an apparatus (Figs. 1-18, C3, L62 – C9, L10) for transferring items (122, Figs. 1, 2A-2E) from a transport line (112), along which a plurality of items advance in line and close to each other (120), and to the transport line (Figs. 2A-2E), the apparatus comprising a transferring device (100), the transferring device (100) being provided with first engaging elements (126 first/front, Fig. 2B) designed for selectively engaging/releasing a first item (130) of the plurality of items and with second engaging elements (126 second) designed for selectively engaging/releasing a second item (132) of the plurality of items, wherein the first engaging elements are switchable from an engaging position to a releasing position, and vice versa, and the second engaging elements are switchable from an engaging position to a releasing position and vice versa (C4, L59 – C5, L30), wherein the transferring device is carried by a supporting arm (102), which is movable from a first position in which the first engaging elements are aligned with a given point of said the transport line to a second position in which the second engaging elements are aligned with said the given point of said the transport line (Figs. 2A-2E).
With regard to Claims 5-7 and 11, Job discloses that the arm is movable in two directions along a horizontal plane and movable along a direction perpendicular to the horizontal plane (C5, L36-39) and the arm moves at a speed substantially the same as the advancing speed of the transport line (C4, L46-58).
With regard to Claims 8, 9, and 12, Job discloses a controller (C8, L29-42) and transport line speed detector (C4, L46-58). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Job, as applied to Claim 4, in view of Brill, US 2004/0073333.  While Job discloses a speed detector and controller that are used to control the movement of the supporting arm, Job fails to teach a sensor for detecting the passage of the items in the transport line.  Brill discloses a an apparatus for transporting items (10, Figs. 1-7, [0027]-[0111]) that includes transport lines (506, 526, Fig. 4), a control system (120), and positions sensors/photocells that are used to detect the passage of the objects past a point (Fig. 4, [0053]-[0057]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to use position sensors with Job’s control system , because the ability to know when objects have passed a particular point helps to prevent backlogs of objects and to denote gaps between objects, as taught by Brill ([0055]-[0056]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652